DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Specie IV (Figure 4E) in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant indicates that claims 1, 5, 8, 12, 15, and 19 are read on the elected specie IV (Figure 4E); and claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 8, the recitation “at least on FET switch” on line 1 is unclear antecedent basis since it is not clear if the “at least one FET switch” is part of the “stack of FET switches” recited earlier.  Also, the recitation “an end-cap FET” on line 3 is unclear antecedent basis since 
Claims 5 and 12 are indefinite because it depends on claims 1 and 8, respectively.
For claim 15, the recitation “at least one end-cap FET” on line 6 is unclear antecedent basis since it is not clear if it is reference to “a first end-cap FET” recited earlier on line 4; and if it is referenced to the “a first end-cap FET” then it is not clear why it is recited “an end-cap FET” on line 4, and then “at least one end-cap FET” on line 6.  Also, the recitation “each switch circuit” on line 8 is indefinite because it is not clear if it refers to the “at least one switch circuit” on line 8.  Further, the recitation “an associated end-cap FET” on line 8-9 is unclear antecedent basis since it is not clear if it is reference to “a first end-cap FET” recited earlier on line 4; and if it is referenced to the “a first end-cap FET” then it is not clear why it is recited “a first end-cap FET” on line 4, and then “an associated end-cap FET” on line 8-9.  Clarification and/or appropriate correction is required.
Claim 19 is indefinite because it depends on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger-Jones et al. (US 2011/0260774).
For claim 1, Figure 3 of Granger-Jones et al. teaches a stack of FET switches (Q2-Q4), at least one FET switch (Q2) requiring a negative VGS to turn OFF and configured so as to not require a negative voltage, series-coupled on at least one end to an end-cap FET (Q1) that turns OFF when the VGS of such end-cap FET (Q1) is essentially zero volts, wherein at least one end-cap FET (Q1) is configured to be coupled to a corresponding RF signal source (Vin) and has a gate couplable to the corresponding RF signal source (Vin) through an associated switch circuit (96).
For claim 8, Figure 3 of Granger-Jones et al. teaches a stack of FET switches (Q2-Q4), at least one FET switch (Q2) requiring a negative VGS to turn OFF and configured to operate with positive control voltages, series-coupled on at least one end to an end-cap FET (Q1) that turns OFF when the VGS of such end-cap FET (Q1) is essentially zero volts, wherein at least one end-cap FET (Q1) is configured to be coupled to a corresponding RF signal source (Vin) and has a gate couplable to the corresponding RF signal source (Vin) through an associated switch circuit (96).
For claim 15, Figure 3 of Granger-Jones et al. teaches a FET switch stack (Q2-Q4), including: (a) one or more positive-logic FETs (Q2) requiring a negative VGS to turn OFF and configured so as to not require a negative voltage; (b) a first end-cap FET (Q1) that turns OFF when the VGS of the first end-cap FET (Q1) is essentially zero volts, series-coupled to a first end of the one or more series-coupled positive-logic FETs (Q2-Q4) wherein at least one end-cap FET (Q1) has a gate and is configured to be coupled to a corresponding RF signal source (Vin); and .
Allowable Subject Matter
Claims 5, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

							/Long Nguyen/
Primary Examiner
Art Unit 2842